The affidavits submitted by those with personal knowledge, which were not contradicted by any facts in evidentiary form, *799support Special Term’s determination that the standards and administrative policies regarding the assignment of Acting Justices of the Supreme Court, found in the Rules of the Chief Judge (22 NYCRR part 33) and the Rules of the Chief Administrator of the Courts (22 NYCRR part 121), were fully complied with by the respondents. There being no claims of substance that the discretionary power delegated to the Chief Administrator pursuant to NY Constitution, article VI, § 26 (i) and § 28 regarding the temporary assignment of Judges and Justices has been put to an illegal or unconstitutional use, the exercise of that discretionary power is not subject to judicial review (see, Matter of Marthen v Evans, 83 AD2d 415; Matter of Marro v Bartlett, 46 NY2d 674; Ford v Clarke, 204 App Div 5, affd 236 NY 606). Brown, J. P., Niehoff, Kooper and Spatt, JJ., concur.